DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of peptide as a peptide of 6 amino acids, wherein amino acids 2-5 of the peptide are SEQ ID NO: 14, the upstream N-terminal amino acid is D-cysteine and the downstream C-terminal amino acid is D-serine in the reply filed on May 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The search and examination of the elected species, a peptide of 6 amino acids, wherein amino acids 2-5 of the peptide are SEQ ID NO: 14, the upstream N-terminal amino acid is D-cysteine and the downstream C-terminal amino acid is D-serine, was found to be free of the prior art. Thus, the search and examination was extended to non-elected species. As a result of the extended search and examination, the species election mailed April 28, 2022 has been reconsidered and is hereby withdrawn. 
Claim Status
Claims 1-15 are pending and under examination.
Priority
Applicant’s claim for the benefit of prior-filed application, 62/634,324 filed February 23, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of U.S. Application No. 16/724,944, filed February 13, 2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted June 2, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Claim Interpretation
The transitional term “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP §211.03.
A peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of SEQ ID NO: 15 is interpreted as encompassing a peptide of 4 or greater amino acids in length that include the sequence D-Cys-D-His-D-Thr-D-Val as set forth in SEQ ID NO: 15. The peptides are not limited to 4 to 45 amino acids in length as claimed; the claims encompass peptides greater than 45 amino acids in length.
A peptide comprising 6 to 45 amino acids, wherein the 6 to 45 amino acids comprise the amino acid sequence SEQ ID NO: 14, at least one D-amino acid upstream of the N-terminal end of SEQ ID NO: 14 and at least one D-amino acid downstream of the C-terminal end of SEQ ID NO: 14 is interpreted as encompassing a peptide of 6 or greater amino acids in length wherein the amino acid sequence of the peptide includes at least two D-amino acids and the L-amino acid sequence Val-Thr-His-Cys (SEQ ID NO: 14); where one D-amino acid is in the amino acid sequence prior to the N-terminal Val and one D-amino acid is in the amino acid sequence following the C-terminal Cys. The peptides are not limited to 6 to 45 amino acids in length as claimed; the claims encompass peptides greater than 45 amino acids in length. The claim interpretation excludes peptides comprising amino acid sequences of greater than 6 amino acids in length, where all amino acids including the Val-Thr-His-Cys (SEQ ID NO: 14) are D-amino acids. Support for this interpretation is found throughout the specification. See paragraphs [0051and 0059].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure of the peptide conjugate as claimed is not clearly and precisely define. Claim 9 recites the peptide conjugate comprises a peptide and a second molecule to which the peptide is conjugated. A “second molecule” implies a first molecule. However, the claim does not provide for a first molecule and it unclear whether the peptide conjugate comprises a first molecule, what the first molecule is and whether or not the first molecules is conjugated to the peptide. Claims 10-15 which depend from claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 9.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6,and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 2008/0081768 A1; published 2008).
Watt et al. teach libraries of peptide structures. See the abstract; claim 36. The peptide libraries of Watt et al. include peptides of 25 and 30 amino acids in length comprising the amino acid sequence CHTV and VTHC, respectively.
With regard to claims 1 (1) and 2, Watt et al. teach a peptide of 30 amino acids in length comprising the amino acid sequence VTHC. See SEQ ID NO: 28293. The teachings of Watt et al. include analogues of the peptides described therein. Watt et al. teach retro-inverso peptide analogues. See paras. [0223-0227]. Watt et al. teach evolution has ensured that almost excludes occurrence of L-amino acids in naturally occurring proteins and as a consequence, virtually all proteases cleave peptide bonds between adjacent L-amino acids. See para. [0224]. Watt et al. teach retro-inverso peptide analogues are isomers of linear peptides in which the direction of the amino acid sequence is reversed (retro) and the chirality, D- or L-, of one or more amino acids therein is inverted (inverso) e.g. using D-amino acids rather than L-amino acids, and the net result of combining D-enantiomers and reverse synthesis is that the positions of carbonyl and amino groups in each amide bond are exchanged, while the position of the sidechain groups at each alpha carbon is preserved. See para. [0224]. Watt et al. teach preferred retro-inverso analogues are partial analogues where the complete amino acid sequence of a peptide is reversed and an amino acid residue in said sequence other than glycine is inverted. See para. [0227]. Watt et al. teach the advantage of retro-inverso peptides is their enhanced activity in vivo due to improved resistance to proteolytic degradation, i.e., the peptide has enhanced stability. See para. [0225].
Although Watt et al. do not expressly teach a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of the amino acid sequence D-Cys-D-His-D-Thr-D-Val (SEQ ID NO: 15) as claimed, the claim would have been obvious to the artisan of ordinary skill in the art at the of the effective filing date because the teachings of Watt et al. include retro-inverso peptide analogs of the peptides disclosed therein. It would have been within the skill the ordinary artisan to apply the technique of creating retro-inverso peptide analogues taught by Watt et al. to the peptide of 30amino acids in length comprising the amino acid sequence VTHC also taught by Watt et al. The artisan of ordinary skill would have been motivated to apply the technique to the peptide to create a retro-inverso peptide analogue of the peptide of 30 amino acids in length comprising the amino acid sequence VTHC peptide (a peptide of 30 amino acids comprising the retro-inverso D-amino acid sequence of SEQ ID NO: 15) to improve the resistance of the peptide to proteolytic degradation as taught by Watt et al.
	Watt et al. further teach a peptide 25 amino acids in length comprising the amino acid sequence CHTV. See SEQ ID NO: 17737. The teachings of Watt et al. include analogues of the peptides described therein. Watt et al. teach peptide analogues that comprise all and only D-amino acids. See para. [0218]. Watt et al. teach artificial proteins or peptides composed of D-amino acids are preferably resistance to proteolytic breakdown. See para. [0224].
	Although Watt et al. do not expressly teach a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acids comprise the sequence of SEQ ID NO: 15, the claim would have been obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed the invention because the teachings of Watt et al. include analogues of the peptides described therein. The artisan of ordinary skill in the art would have been motivated to modify the peptide of 25 amino acids in length comprising the amino acid sequence CHTV by substituting all the L-amino acids for the D-amino acids (a peptide of 25 amino acids comprising the retro-inverso D-amino acid sequence of SEQ ID NO: 15) to improve the proteolytic stability of the peptide as taught by Watt et al.
With regard to claims 5 (1) and 6, the teachings of Watt et al. regarding the claimed peptides are discussed above. Watt et al. further teach compositions comprising the peptides identified comprising a carrier or vehicle. See paras. [0309-0311]. Although Watt et al. do not expressly teach a composition comprising a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of the amino acid sequence D-Cys-D-His-D-Thr-D-Val (SEQ ID NO: 15) and a pharmaceutically-acceptable carrier, vehicle or diluent in which the peptide is disposed, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed the invention because the teachings of Watt et al. include analogues of the peptides described therein and compositions comprising the peptides. The artisan would have been motivated to place the retro-inverso peptide analog in a composition with a pharmaceutically acceptable carrier, vehicle or diluent to create a composition in accordance with the route of administration for therapeutic and prophylactic treatment as suggested by Watt et al. See para. [0309-0311].
With regard to claims 9(1), 10, 11, 12, 13, the teachings of Watt et al. regarding the claimed peptides are discussed above. Watt et al. teach creating derivative of the peptide by conjugating moieties to the peptide directly or via a linker (indirectly). See paras. [0230-0247]. Watt et al. further teach fusing the peptide analogues to a tag or label. See para. [0235]. Watt et al. teach peptide derivatives encompassing the peptide analogues that are modified to contain one or more chemical moieties other than the amino acid wherein the moieties may be linked covalently to the analogues. Watt et al. teach the modification includes the addition of a protective group or capping group, a detectable label and other changes that do not adversely destroy the activity the peptide. See para.[0230]. Watt et al. teach influenza virus hemagglutinin, simian virus 5, polyhistidine, c-myc and FLAG as exemplary tags or labels which are protein or peptides and labeling agents. See [0235]. Watt et al. also teach labeling the peptides with a detectable marker. See paras. [0230, 0281, 0314, 0315]. Watt et al. teach the peptide can be directly conjugated or conjugated via a linker. See paras. [0230, 0237-0242].
Although Watt et al. do not expressly teach a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of the amino acid sequence D-Cys-D-His-D-Thr-D-Val (SEQ ID NO: 15) conjugated to a second molecule, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed the invention because the teachings of Watt et al. include analogues of the peptides described therein and compositions comprising the peptides. The artisan would have been motivated to conjugate the retro-inverso peptide analogue to second molecule such as a detectable label to make the peptide analogue identifiable for detection or separation.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,975,124.
Regarding claims 1-4, U.S. Patent No. 10,975,124 claims using a peptide selected from the group consisting of at least one of: (1) a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of SEQ ID NO:15; and (2) a peptide comprising 6 to 45 amino acids, wherein the 6 to 45 amino acids comprise the amino acid sequence of SEQ ID NO:14, at least one D-amino acid upstream of the N-terminal end of SEQ ID NO:14, and at least one D-amino acid downstream of the C-terminal end of SEQ ID NO:14. See claim 1-8. U.S. Patent No. 10,975,124 claims the at least one upstream D-amino acid is immediately upstream of the N-terminal end of SEQ ID NO:14, and the at least one downstream D-amino acid is immediately downstream of the C-terminal end of SEQ ID NO:14. See claims 2 and 7
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of U.S. Patent No. 10,975,124 could not have been practiced without the claimed peptides; thus, it is obvious that the peptides are claimed.
Regarding claims 5-8, U.S. Patent No. 10,975,124 claims using a peptide selected from the group consisting of at least one of: (1) a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of SEQ ID NO:15; and (2) a peptide comprising 6 to 45 amino acids, wherein the 6 to 45 amino acids comprise the amino acid sequence of SEQ ID NO:14, at least one D-amino acid upstream of the N-terminal end of SEQ ID NO:14, and at least one D-amino acid downstream of the C-terminal end of SEQ ID NO:14. See claims 1-8. U.S. Patent No. 10,975,124 claims the peptide is administered in a composition comprising a pharmaceutically-acceptable carrier, vehicle, or diluent. See claim 3 and 8. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of U.S. Patent No. 10,975,124 could not have been practiced without the claimed peptides; thus, it is obvious that the peptides are claimed.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,975,124 in view of Watt et al. (US 2008/0081768 A1; published 2008).
U.S. Patent No. 10,975,124 claims using a peptide selected from the group consisting of at least one of: (1) a peptide comprising 4 to 45 amino acids, wherein the 4 to 45 amino acids comprise the retro-inverso D-amino acid sequence of SEQ ID NO:15; and (2) a peptide comprising 6 to 45 amino acids, wherein the 6 to 45 amino acids comprise the amino acid sequence of SEQ ID NO:14, at least one D-amino acid upstream of the N-terminal end of SEQ ID NO:14, and at least one D-amino acid downstream of the C-terminal end of SEQ ID NO:14. See claim 1-8. U.S. Patent No. 10,975,124 claims the at least one upstream D-amino acid is immediately upstream of the N-terminal end of SEQ ID NO:14, and the at least one downstream D-amino acid is immediately downstream of the C-terminal end of SEQ ID NO:14. See claims 2 and 7.
U.S. Patent No. 10,975,124 does not claim the peptide conjugated to a second molecule.
Watt et al. teach modifying a peptide with one or more chemical moieties such as a protective or capping group on a reactive moiety in the peptide, addition of a detectable label and other changes that do not adversely destroy the activity of the peptide. See para. [0230-0235, 0243-0247]. Watt et al. teach moieties such as protein transduction domains can be conjugated to the peptide to facilitate uptake of the peptide into the cell. See para. [0243]. Watt et al. teach chemical modifications such as glycosylation and PEGylation can be used to protect the peptide from proteolytic cleavage. See para. [0233]. Watt et al. teach the peptide can be directly conjugated or conjugated via a linker. See paras. [0230, 0237-0243].
At the time of the effective filing date of the claim invention, it would have been obvious to modify the peptides of U.S. Patent No. 10,975,124 utilized in the method of treating PCOS by conjugating a second molecule to the peptide. The artisan of ordinary skill in the art would have been motivated to conjugate a molecule such as a glycosyl or PEG group or a protein transduction domain to protect the peptide from proteolytic cleavage and facilitate the uptake of the peptide into cells of the subject with PCOS.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 1, 2, 5, 6, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No.17/165,070 (reference application). 
Regarding claims 1 and 2, copending Application No.17/165,070 claims a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acid comprise the amino acid sequence 245, 34, 134, 33, 36, 26, 232, 230, 31, 30, 27, 32, 242, 235, 29, 28, 1, 2, 102, 24, 9, 6, 4, 3, 214, 209, 193, 188, 172, 167, 52, 49, 40, 25,18, 15, 12, 10, 7, 219, 198, 177, 124, 73, 70, 61, 58, 55, 43, 21, 19, 16, 13, 11, 8, 5, 94, 91, 123, 85, 82, 79, 76, 64, 46, 20, 22, 17,14, 23, 67, 97, 100, 122, 121 and 88. Each of the amino acid sequence comprise the retro-inverso D-amino acid sequence D-Cys-D-His-D-Thr-D-Val (present SEQ ID NO: 15). See claims 1-12.
Regarding claims 5 and 6, copending Application No.17/165,070 claims a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acid comprise the amino acid sequence 245, 34, 134, 33, 36, 26, 232, 230, 31, 30, 27, 32, 242, 235, 29, 28, 1, 2, 102, 24, 9, 6, 4, 3, 214, 209, 193, 188, 172, 167, 52, 49, 40, 25,18, 15, 12, 10, 7, 219, 198, 177, 124, 73, 70, 61, 58, 55, 43, 21, 19, 16, 13, 11, 8, 5, 94, 91, 123, 85, 82, 79, 76, 64, 46, 20, 22, 17,14, 23, 67, 97, 100, 122, 121 and 88. Each of the amino acid sequence comprise the retro-inverso D-amino acid sequence D-Cys-D-His-D-Thr-D-Val (present SEQ ID NO: 15). Application No.17/165,070 claims the peptide disposed in a pharmaceutically acceptable carrier, vehicle or diluent. See claims 3 and 7.
Regarding claims 9 and 10, copending Application No.17/165,070 claims a peptide comprising 4 to 45 amino acids wherein the 4 to 45 amino acid comprise the amino acid sequence 245, 34, 134, 33, 36, 26, 232, 230, 31, 30, 27, 32, 242, 235, 29, 28, 1, 2, 102, 24, 9, 6, 4, 3, 214, 209, 193, 188, 172, 167, 52, 49, 40, 25,18, 15, 12, 10, 7, 219, 198, 177, 124, 73, 70, 61, 58, 55, 43, 21, 19, 16, 13, 11, 8, 5, 94, 91, 123, 85, 82, 79, 76, 64, 46, 20, 22, 17,14, 23, 67, 97, 100, 122, 121 and 88. Each of the amino acid sequence comprise the retro-inverso D-amino acid sequence D-Cys-D-His-D-Thr-D-Val (present SEQ ID NO: 15). Application No.17/165,070 claims the peptide conjugated to a labeling agent. See claim 4. The term conjugated as described in the specification encompasses covalently linked, directly or indirectly via a linker sequence. See e.g., para. [0027] in the specification.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Summary
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 5, 6,and 9-13 are rejected under 35 U.S.C. 103.
Claims 3, 4, 7, 8, 14 and 15 are not rejected under the statutes §35 U.S.C. 102 and §35 U.S.C. 103. Although the prior art teach peptides comprising the L-amino acid sequence set forth in SEQ ID NO: 14 (i.e., Val-Thr-His-Cys), the prior art do not teach one or more amino acids upstream the N-terminal Val and the downstream the C-terminal Cys are D-amino acids and the prior art do not suggest or provide the motivation the flank the terminal ends of the L-amino acid sequence Val-Thr-His-Cys with D-amino acids. 
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658